DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7 in the reply filed on 15 April 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 April 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0107642).
Considering claim 1, Meyer teaches metal-ceramic substrates for electrical circuits or modules (abstract).  Figure 7 (reproduced below) depicts an embodiment with ceramic layers (2) (i.e. a ceramic substrate and a ceramic board) where the upper layer of (2) has patterned metal layers (4.2) (i.e. a circuit layer) on one face and (3.1) (i.e. a 

    PNG
    media_image1.png
    220
    721
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed insulation board, this would have been obvious to one of ordinary skill in the art in view of the teachings of Meyer as this is considered a conventionally known assembly of ceramic, copper, and aluminum layers used for circuits and modules and one would have had a reasonable expectation of success.  Further, the thicknesses of the metal layers each may be 0.8 mm and therefore this overlaps the claimed thicknesses T1 and T2 and the ratio thereof (i.e. 0.8/0.8 = 1) and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Meyer teaches where the patterned metal layer may be copper and where the ceramic may be silicon nitride (Paragraph 56).

 Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2012/0107642) as applied to claim 1-2 above further in view of Terasaki et al. (JP2014-039062 – machine translation).
Considering claims 3 and 7, the teachings of Meyer as applied to claims 1-2 are outlined above.  Meyer teaches metal-ceramic substrates for circuits and modules optionally comprising Cu and Al, but does not teach the claimed solid phase diffusion bond.
In a related field of endeavor, Terasaki teaches substrates for power modules (abstract).  An embodiment is taught of a power module substrate comprising a ceramic substrate with an aluminum layer bonded to a copper layer (Paragraph 24).  A diffusion layer is formed by solid phase diffusion (Paragraph 30) at an interface between the Al and Cu (Paragraph 25) formed by mutual diffusion of Al and Cu atoms (Paragraph 26) which results in secure bonding strength (Paragraph 38) and suppresses internal strain (Paragraph 40).
As both Meyer and Terasaki teach metal-ceramic substrates for modules, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Meyer and to include the solid phase diffusion bonding disclosed by Terasaki as this known to result in secure bonding strength and to suppress internal strain and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishikawa et al. (US 2004/0191558) teaches a heat spreader module similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784